Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seth Kim on 11/01/2021.

The application has been amended as follows: 

In the claims:
a.	In claim 1, line 7, replace "an adhesive member disposed between" with --a first 	adhesive member and a second adhesive member disposed between--
b.	In claim 1, line 9, replace "wherein the adhesive member comprises a first 	adhesive region having an open end to" 
	with 
	--wherein the first adhesive member has an open end to--

	--the second adhesive member having a closed space surrounding the 	through hole, and the second adhesive member is--
d.	In claim 1, lines 12 and 13, replace "the first adhesive region," with --the first 	adhesive member,--
e.	In claim 1, line 14, replace "the first adhesive region" with --the first adhesive 	member--
f.	In claim 1, line 15, replace "the second adhesive region," with --the second 	adhesive member,--
g.	In claim 1, line 19, replace "the adhesive member" with --the first adhesive 	member--
h.	In claim 1, line 20, replace "thickness of the adhesive member," with --thickness 	of the first adhesive member,--
i.	In claim 1, line 21, replace "wherein the adhesive member comprises" with 
	--wherein the first adhesive member comprises--
j.	In claim 1, line 26, replace "wherein the adhesive member is arranged" with 	--wherein the first adhesive member is arranged--
k.	In claim 2, lines 1 and 2, replace "wherein the adhesive member" with --wherein 	the first adhesive member--
l.	In claim 4, line 3, replace "thickness of the adhesive member." with --thickness of 	the first adhesive member.--

n.	In claim 8, lines 1 through 3, replace "wherein the first adhesive region has a 	curve and the second adhesive region spaced apart from the first adhesive 	region has a loop in a plan view." 
	with
	--wherein the first adhesive member has a curve and the second adhesive 	member spaced apart from the first adhesive member has a loop in a plan view.--
o.	In claim 9, line 1 and 2, replace "the first adhesive region" with --the first 	adhesive member--
p.	In claim 10, lines 1 and 2, replace "the first adhesive region" with --the first 		adhesive member--
q.	In claim 12, line 3, replace "the adhesive member" with --the first adhesive 	member--
r.	In claim 17, line 3, replace "the adhesive member" with --the first adhesive 	member--
s.	In claim 19, line 1, replace "wherein the adhesive member is formed" with 
	--wherein the first adhesive member and the second adhesive member are 	formed--
t.	In claim 20, lines 1 and 2, replace "wherein a thickness of the adhesive member" 	with --wherein a thickness of the first adhesive member--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, alone or in combination, the second adhesive member is formed only at a periphery of the through hole, in conjunction with the other limitation required in claim 1.  Dependent claims 2, 4-10, 12-17, and 19-20 are allowed due to their respective dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726